Citation Nr: 0316485	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  02-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a blood clot of the left 
upper arm. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a partial blockage of the 
right carotid artery. 

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for progression of peripheral 
vascular disease due to lack of treatment for elevated 
homocystine levels.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefits sought on appeal.  
The veteran, who had active service from March 1971 to March 
1972, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Unfortunately, the record contains no reference to the VCAA 
by the RO.  The Board noted at the time of an August 2001 
decision that while the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, the 
VA's duties in regard to the issue then on appeal were 
fulfilled and the Board proceeded to enter a decision on the 
merits.  At this time; however, the Board would observe that 
the Statement of the Case provided the veteran in March 2002, 
well over a year after the enactment of the VCAA, does not 
contain laws and regulations pertaining to the VCAA, 
including 38 C.F.R. § 3.159, the regulation enacted to 
implement the VCAA and that appropriate notice as to the 
issues now on appeal is necessary.  

While the Board acknowledges that a recent decision from the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clearly stated that the Board is permitted 
to consider law not considered by the RO, the Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii), which required the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and provided a claimant not less than 30 days to respond to 
the notice, was invalid because it was contrary to 
38 U.S.C.A. § 5103(b), which provided the claimant one year 
to submit evidence.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, it appears that at this point in time notice of 
the VCAA to the veteran in this case must originate from the 
RO.  

While the Federal Circuit's decision did not preclude the 
Board from developing the evidentiary record on appeal, since 
the case is being returned to the RO for application and 
consideration of the veteran's case under the VCAA, it would 
seem to be a more efficient use of VA resources for the RO to 
undertake additional evidentiary development rather than 
waiting for the case to be returned to the Board to 
accomplish development indicated by the record.  In this 
regard, the veteran indicated in a BVA hearing at the RO in 
January 2003 that he continued to receive treatment from the 
VA.  However, the record does not appear to contain any VA 
medical records dated after mid-September 1997.  In addition, 
the record contains no medical opinions regarding the medical 
questions presented in this case, such as whether a blood 
clot of the left upper arm, the partial blockage of the right 
carotid artery or the claimed progression of the peripheral 
vascular disease due to the lack of treatment for elevated 
homocystine levels resulted from carelessness, negligence, 
lack of proper skill or error in judgment on the part of VA 
health care providers who provided the veteran treatment, or 
an event that was not reasonably foreseeable.  Thus, further 
evidentiary development is necessary prior to further 
appellate review.  

By way of background, the veteran contends that he sustained 
a blood clot of his left upper arm following an arteriogram 
performed in June 1997.  While the record contains a 
VA Form 114-8 (Request for Administration of Anesthesia and 
for Performance of Operations and Other Procedures) signed by 
the veteran on June 27, 1997, which counseled the veteran 
regarding risks, including injury to the vessel, bleeding at 
a puncture site, infection and blood clot formation, the 
veteran testified that he believed too much pressure was 
applied when they removed the needle and that this created 
the clot to begin.  However, this is a medical question and 
the veteran, as a layperson without medical training is not 
shown to have competence to provide an opinion.

With respect to the partial blockage of the right carotid 
artery the veteran points out that at the time of his August 
1997 hospitalization it was recorded that the angiogram 
performed on June 27, 1997 showed normal arteries of the head 
and neck, but that an outpatient treatment record dated 
September 17, 1997 detected a loud bruit on the right.  The 
veteran testified, essentially that he did not have a partial 
blockage of the right carotid artery before he went in for 
surgery and that he had it when he came out.  While it is not 
clear whether a bruit represents a blockage of the carotid 
artery, this is again a medical question that the veteran is 
not shown to have the competence to provide an opinion.

As for the progression of his peripheral vascular disease the 
veteran contends that at the time of the August 1997 
hospitalization his homocystine levels were elevated and that 
the VA failed to treat the elevated levels resulting in a 
progression of his peripheral vascular disease that was 
essentially beyond the normal progression of the disease.  
Again, whether this occurred and is so, whether VA health 
care providers fail to exercise the degree of skill and care 
ordinarily required of the medical profession and reasonably 
should have diagnosed and rendered treatment for elevated 
homocystine levels and probably would have avoided the 
resulting increase in disability is clearly a medical 
question that requires a degree of expertise not possessed by 
the veteran, the RO or the Board.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
specified below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that all 
notice and assistance provisions of the 
VCAA have been satisfied and the veteran 
is advised of the type of evidence he may 
submit to substantiate his claim.  Any 
evidence submitted by the veteran should 
be associated with the file.

2.  The RO should obtain all inpatient 
and outpatient treatment records 
pertaining to the veteran dated from 
September 1997 to the present.  The RO 
should specify that all notes, discharge 
summaries, consultations, laboratory 
findings, imaging studies and procedure 
records be included.  

3.  The veteran should be afforded an 
examination by a specialist in peripheral 
vascular disease.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly medical records dated from 
June 1997 to the present date, and offer 
comments and an opinion as to the 
following questions.  

(a).  Did the veteran suffer a 
blood clot of the left upper 
arm following an arteriogram 
performed in June 1997?  If so, 
was the blood clot of the left 
upper arm the result of 
carelessness, negligence, lack 
of proper skill or error in 
judgment on the part of VA 
health care providers who 
provided the veteran treatment, 
or an event not reasonably 
foreseeable?  

(b).  Does the veteran have a 
partial blockage of the right 
carotid artery?  If so, is the 
partial blockage of the right 
carotid artery due to 
carelessness, negligence, lack 
of proper skill or error in 
judgment on the part of VA 
health care providers who 
provided the veteran treatment, 
or an event not reasonably 
foreseeable?  In answering, 
please comment on the normal 
arteries of the neck shown 
following the June 27, 1997, 
angiogram and the right bruit 
reported on the outpatient 
treatment record dated 
September 17, 1997.  

(c).  Was there a progression 
of the veteran's peripheral 
vascular disease beyond the 
normal progression following 
the hospitalization between 
August 1 and August 15, 1997?  
If so, did VA health care 
providers fail to exercise the 
degree of skill and care 
ordinarily required of the 
medical profession and 
reasonably should have 
diagnosed and rendered 
treatment for elevated 
homocystine levels and probably 
would have avoided the 
resulting increase in 
disability?  

The examiner should provide a clear 
rationale for all opinions provided and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the 
veteran's claims file, must be made 
available to the examiner for review in 
connection with the examination and the 
fact that it was available for review 
must be noted in the opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case that covers all evidence 
added since the last statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



